DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1–4, 9–15, and 21 is/are pending.
Claim(s) 5–8 and 16–20 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2022 was filed after the mailing date of the final Office Action on 26 January 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 1–4, 9–15, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "where the lithium containing metal composite oxide consists of Li and X as metal elements, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W." It is unclear how a lithium containing metal composite oxide can consist of Li and an element selected from the group consisting of B, Al, Ti, Zr, La, and W. An oxide is a compound formed between elements and oxygen ("oxides," A Dictionary of Chemistry, Law et al.). The transitional phrase "consisting of" excludes any nonspecified element.  In re Gray 11 USPQ 255 (CCPA 1931). See MPEP § 2111.03. The Office recommends the limitation "wherein the lithium containing metal composite oxide consists of Li, X, and O, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W."
Claims 2–4, 9, and 10 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4, 9, and 10 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the positive electrode active material for lithium secondary batteries according to Claim 1" and includes all the limitations of claim 1. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the positive electrode for lithium secondary batteries according to Claim 11" and includes all the limitations of claim 11. Therefore, claim 12 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13–15 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 13–15 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "wherein the lithium containing metal composite oxide consists of Li and W as metal elements." It is unclear how a lithium containing metal composite oxide can consist of Li and W. An oxide is a compound formed between elements and oxygen ("oxides," A Dictionary of Chemistry, Law et al.). The transitional phrase "consisting of" excludes any nonspecified element.  In re Gray 11 USPQ 255 (CCPA 1931). See MPEP § 2111.03. The Office recommends the limitation "wherein the lithium containing metal composite oxide consists of Li, X, and O, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W."

Claim Rejections - 35 USC § 103
Claim(s) 1–3, 9, 11–13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105070896 A, hereinafter Li) in view of Kagei et al. (WO 2016/035853 A1; see English language equivalent, US 2017/0012286 A1; hereinafter Kagei) and Nakayama et al. (US 2016/0380263 A1, hereinafter Nakayama).
Regarding claims 1–3, 13, and 15, Li discloses a positive electrode active material for lithium secondary batteries including:
a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see high-nickel multi-component positive electrode material, [0041]),
the lithium composite metal compound has a crystal structure of α-NaFeO2 type which is represented by Composition Formula (A) described below (FIG. 2, [0064]),
Li[Lix(NiaCobMncMd)1-x]O2 (A) (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041])
where: -0.1 ≤ x ≤ 0.2, 0.7 ≤ a < 1, 0 < b ≤ 0.3, 0 ≤ c ≤ 0.2, 0 ≤ d ≤ 0.1 and a + b + c + d = 1 are satisfied (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]), and
M represents one or more elements selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, La, Nb, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]),
when the positive electrode active material for lithium secondary batteries is measured in powder X-ray diffraction measurement using CuKα radiation, a ratio A/B of an integrated intensity A of a peak within a range of 2θ = 18.7 ± 1° and an integrated intensity B of a peak within a range of 2θ = 44.4 ± 1° is 1.2 or more (FIG. 2, [0064]),
lithium carbonate is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to a total mass of the positive electrode active material for lithium secondary batteries (see Li2CO3, [0042]) and
lithium hydroxide is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to the total mass of the positive electrode active material for lithium secondary batteries (see LiOH, [0042]), and
wherein x in Composition Formula (A) is 0 < x < 0.1 (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]), and
at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound (see composite coating layer, [0041]), and
wherein a lithium composite contained in the covering particle or the covering layer is the lithium containing metal composite oxide consisting of Li and X as metal elements (see composite coating layer, [0041]).
Li does not explicitly disclose:
a moisture content of the positive electrode active material for lithium secondary batteries is 1000 ppm or less with respect to the total mass of the positive electrode active material for lithium secondary batteries; and
wherein a BET specific surface area of the positive electrode active material for lithium secondary batteries is 0.1 m2/g or more and 2 m2/g or less.
Kagei discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see aggregated powder, [0142]), the lithium composite metal compound has a moisture content of the positive electrode active material for lithium secondary batteries with respect to a total mass of the positive electrode active material for lithium secondary batteries is 1000 ppm or less (see amount of moisture, [0111]); and wherein a BET specific surface area of the positive electrode active material for lithium secondary batteries is 0.1 m2/g or more and 2 m2/g or less (see SSA, [0064]) to improve charge discharge cycling characteristics (see positive electrode active material, [0023]). Li and Kagei are analogous art because they are directed to positive electrode active materials for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of Li with a moisture content and a BET specific surface area as taught by Kagei in order to improve charge discharge cycling characteristics.
Modified Li does not explicitly disclose:
a tap density of the positive electrode active material for lithium secondary batteries is 1.5 g/cc or more and 3.5 g/cc or less.
Nakayama discloses a positive electrode active material having a tap density is 1.5 g/cc or more and 3.5 g/cc or less (see tamped density, [0050]) to improve the power output at high current rate (see positive electrode active material, [0006]). Li and Nakayama are analogous art because they are directed to positive electrode active materials for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of modified Li with the tapped density of Nakayama in order to improve the power output at high current rate.
Regarding claim 9, modified Li discloses all claim limitations set forth above and further discloses a positive electrode active material for lithium secondary batteries:
wherein the covering particle or the covering layer comprises at least one of LiAlO2 (see lithium aluminum oxide, [0079]).
Regarding claim 11, Li discloses a positive electrode for lithium secondary batteries comprising a positive electrode active material, wherein the positive electrode active material comprises:
a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see high-nickel multi-component positive electrode material, [0041]),
the lithium composite metal compound has a crystal structure of α-NaFeO2 type which is represented by Composition Formula (A) described below (FIG. 2, [0064]),
Li[Lix(NiaCobMncMd)1-x]O2 (A) (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041])
where: -0.1 ≤ x ≤ 0.2, 0.7 ≤ a < 1, 0 < b ≤ 0.3, 0 ≤ c ≤ 0.2, 0 ≤ d ≤ 0.1 and a + b + c + d = 1 are satisfied (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]), and
M represents one or more elements selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, La, Nb, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]),
when the positive electrode active material for lithium secondary batteries is measured in powder X-ray diffraction measurement using CuKα radiation, a ratio A/B of an integrated intensity A of a peak within a range of 2θ = 18.7 ± 1° and an integrated intensity B of a peak within a range of 2θ = 44.4 ± 1° is 1.2 or more (FIG. 2, [0064]),
lithium carbonate is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to a total mass of the positive electrode active material for lithium secondary batteries (see Li2CO3, [0042]) and
lithium hydroxide is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to the total mass of the positive electrode active material for lithium secondary batteries (see LiOH, [0042]), and
wherein x in Composition Formula (A) is 0 < x < 0.1 (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]), and
at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound (see composite coating layer, [0041]), and
wherein a lithium composite contained in the covering particle or the covering layer is the lithium containing metal composite oxide consisting of Li and X as metal elements (see composite coating layer, [0041]).
Li does not explicitly disclose:
a moisture content of the positive electrode active material for lithium secondary batteries is 1000 ppm or less with respect to the total mass of the positive electrode active material for lithium secondary batteries.
Kagei discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see aggregated powder, [0142]), the lithium composite metal compound has a moisture content of the positive electrode active material for lithium secondary batteries with respect to a total mass of the positive electrode active material for lithium secondary batteries is 1000 ppm or less (see amount of moisture, [0111]) to improve charge discharge cycling characteristics (see positive electrode active material, [0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of Li with a moisture content and a BET specific surface area as taught by Kagei in order to improve charge discharge cycling characteristics.
Modified Li does not explicitly disclose:
a tap density of the positive electrode active material for lithium secondary batteries is 1.5 g/cc or more and 3.5 g/cc or less.
Nakayama discloses a positive electrode active material having a tap density is 1.5 g/cc or more and 3.5 g/cc or less (see tamped density, [0050]) to improve the power output at high current rate (see positive electrode active material, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of modified Li with the tapped density of Nakayama in order to improve the power output at high current rate.
Regarding claim 12, Li discloses lithium secondary batteries comprising a positive electrode including a positive electrode active material, wherein the positive electrode active material comprises:
a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see high-nickel multi-component positive electrode material, [0041]),
the lithium composite metal compound has a crystal structure of α-NaFeO2 type which is represented by Composition Formula (A) described below (FIG. 2, [0064]),
Li[Lix(NiaCobMncMd)1-x]O2 (A) (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041])
where: -0.1 ≤ x ≤ 0.2, 0.7 ≤ a < 1, 0 < b ≤ 0.3, 0 ≤ c ≤ 0.2, 0 ≤ d ≤ 0.1 and a + b + c + d = 1 are satisfied (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]), and
M represents one or more elements selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, La, Nb, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]),
when the positive electrode active material for lithium secondary batteries is measured in powder X-ray diffraction measurement using CuKα radiation, a ratio A/B of an integrated intensity A of a peak within a range of 2θ = 18.7 ± 1° and an integrated intensity B of a peak within a range of 2θ = 44.4 ± 1° is 1.2 or more (FIG. 2, [0064]),
lithium carbonate is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to a total mass of the positive electrode active material for lithium secondary batteries (see Li2CO3, [0042]) and
lithium hydroxide is included in the positive electrode active material for lithium secondary batteries at 0.7 mass% or less with respect to the total mass of the positive electrode active material for lithium secondary batteries (see LiOH, [0042]), and
wherein x in Composition Formula (A) is 0 < x < 0.1 (see Li1.05Ni0.8Co0.1Mn0.1O2, [0041]), and
at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound (see composite coating layer, [0041]), and
wherein a lithium composite contained in the covering particle or the covering layer is the lithium containing metal composite oxide consisting of Li and X as metal elements (see composite coating layer, [0041]).
Li does not explicitly disclose:
a moisture content of the positive electrode active material for lithium secondary batteries is 1000 ppm or less with respect to the total mass of the positive electrode active material for lithium secondary batteries.
Kagei discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see aggregated powder, [0142]), the lithium composite metal compound has a moisture content of the positive electrode active material for lithium secondary batteries with respect to a total mass of the positive electrode active material for lithium secondary batteries is 1000 ppm or less (see amount of moisture, [0111]) to improve charge discharge cycling characteristics (see positive electrode active material, [0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of Li with a moisture content and a BET specific surface area as taught by Kagei in order to improve charge discharge cycling characteristics.
Modified Li does not explicitly disclose:
a tap density of the positive electrode active material for lithium secondary batteries is 1.5 g/cc or more and 3.5 g/cc or less.
Nakayama discloses a positive electrode active material having a tap density is 1.5 g/cc or more and 3.5 g/cc or less (see tamped density, [0050]) to improve the power output at high current rate (see positive electrode active material, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of modified Li with the tapped density of Nakayama in order to improve the power output at high current rate.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 105070896 A) in view of Kagei (WO 2016/035853 A1; see English language equivalent, US 2017/0012286 A1) and Nakayama (US 2016/0380263 A1) as applied to claim(s) 1 and 2 above, and further in view of Nakao et al. (WO 2015/182665 A1; see English language equivalent, US 2017/0187031 A1; hereinafter Nakao).
Regarding claims 4 and 14, modified Li discloses all claim limitations set forth above and further discloses a positive electrode active material for lithium secondary batteries:
wherein in a 10% cumulative particle diameter (D10), a 50% cumulative particle diameter (D50), and a 90% cumulative particle diameter (D90) obtained from values of a particle size distribution measurement of the positive electrode active material for lithium secondary batteries, the 50% cumulative particle diameter (D50) is 5 μm or more and 20 μm or less (see D50, [0044])
Li does not explicitly disclose:
Equation (B) shown below is satisfied, 0.8 ≤ (D90-D10)/D50 ≤ 1.5 (B).
Nakao discloses a positive electrode active material having a 10% cumulative particle diameter (D10), a 50% cumulative particle diameter (D50), and a 90% cumulative particle diameter (D90) obtained from values of a particle size distribution measurement which satisfy 0.8 ≤ (D90-D10)/D50 ≤ 1.5 (Table 1, [0270]) to improve the discharge capacity (see positive electrode active material, [0017]). Li and Nakao are analogous art because they are directed to positive electrode active materials for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make positive electrode active material of modified Li with the (D90-D10)/D50 as taught by Nakao in order to improve the discharge capacity.

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 105070896 A) in view of Kagei (WO 2016/035853 A1; see English language equivalent, US 2017/0012286 A1) and Nakayama (US 2016/0380263 A1) as applied to claim(s) 1 above, and further in view of Komon et al. (JP 2013-125732 A, hereinafter Komon).
Regarding claims 10 and 21, modified Li discloses all claim limitations set forth above, but does not explicitly disclose a positive electrode active material for lithium secondary batteries:
wherein the covering particle or the covering layer comprises at least one of Li2WO4 and Li4WO5; and
the covering layer comprises a lithium containing metal composite oxide, wherein the lithium containing metal composite oxide consists of Li and W as metal elements.
Komon discloses a positive electrode active material for lithium secondary batteries including a lithium composite metal compound containing secondary particles that are aggregates of primary particles which are capable of being doped or dedoped with lithium ions (see lithium metal composite oxide powder, [0026]) and at least one of a covering particle and a covering layer formed of lithium containing metal composite oxide containing Li and X on a surface of the primary particle or secondary particle of the lithium composite metal compound (see lithium tungstate, [0026]); wherein the covering particle or the covering layer comprises at least one of Li2WO4 and Li3WO5 (see Li2WO4, [0026]); and a covering layer comprising a lithium containing metal composite oxide containing Li and W (see Li2WO4, [0026]) to improve the output characteristics while maintaining the charge and discharge capacity (see output characteristics, [0027]). Li and Komon are analogous art because they are directed to positive electrode active materials for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material of modified Li with the covering particle or layer of Komon in order to improve the output characteristics while maintaining the charge and discharge capacity.

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive.
Applicants argue claim 1 is clarified such that "lithium containing metal composite oxide" includes Li and X, and the "metal elements" included the composite are only Li and X (P6/¶6). It is noted that the features upon which applicant relies (i.e., "lithium containing metal composite oxide" includes Li and X, and the "metal elements" included the composite are only Li and X) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "wherein the lithium containing metal composite oxide consists of Li and X as metal elements, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W." The transitional phrase "consisting of" excludes any nonspecified element.  In re Gray 11 USPQ 255 (CCPA 1931). See MPEP § 2111.03. Oxygen is not specified in the list of elements present in the lithium containing metal composite oxide and is excluded based on the transitional phrase "consisting of." Therefore, claim 1 has not been clarified such that "lithium containing metal composite oxide" includes Li and X, and the "metal elements" included the composite are only Li and X.
Applicants argue the composite oxide includes oxygen as an element other than the metals (P7/¶1). It is noted that the features upon which applicant relies (i.e., the composite oxide includes oxygen as an element other than the metals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The transitional phrase "consisting of" excludes any nonspecified element.  In re Gray 11 USPQ 255 (CCPA 1931). See MPEP § 2111.03. Oxygen is not specified in the list of elements present in the lithium containing metal composite oxide and is excluded based on the transitional phrase "consisting of." Therefore, the composite oxide excludes oxygen.
Applicants argue Li, Kagei, Nakayama, Nakao, and Komon, whether taken together or taken alone, do not teach or suggest at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound, and wherein a lithium composite contained in the covering particle or the covering layer is the lithium containing metal composite oxide consisting of Li and X as metal elements (P8/¶5). Li discloses at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound (see composite coating layer, [0041]), and wherein a lithium composite contained in the covering particle or the covering layer is the lithium containing metal composite oxide consisting of Li and X as metal elements (see composite coating layer, [0041]). Therefore, Li, Kagei, Nakayama, Nakao, and Komon do teach and suggest at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X as metal elements, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound.
Applicants argue the covering particle or covering layer of the present invention does not contain lithium phosphorus oxide (P9/¶4; P10/¶3, 4). Claim 1 recites inter alia "at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound", and "wherein a lithium composite contained in the covering particle or the covering layer is the lithium containing metal composite oxide consisting of Li and X as metal elements." The term "form" is defined as bring together parts or combine to create (something) (https://www.lexico.com/en/definition/form). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. The transitional phrase "formed of" based on the definition of "form" and without a specific definition provided in the specification is inclusive and open-ended. This interpretation is consistent with the specification because the Examples include a positive active material having a covering layer including three lithium containing metal composite oxide of LiAlO2 and Li2WO4, and Li4WO5. Li discloses a covering layer that includes LiAlO2 and other constituents (e.g., [0079], [0083], [0087], [0091]). Therefore, the claims do not require the covering particle or covering layer of the present invention to exclude a lithium phosphorus oxide.
Applicants argue Kagei, Nakayama, Nakao, and Komon cure the deficiencies Li (P10/¶5). Li is not deficient as detailed above.
Applicants argue Kagei, Nakayama, Nakao, and Komon do not teach or suggest at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X as metal elements, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound (P11/¶1). Komon discloses at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X as metal elements, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound (see lithium tungstate, [0026]). Therefore, Komon teaches and suggests at least one of a covering particle and a covering layer formed of a lithium containing metal composite oxide, where the lithium containing metal composite oxide consists of Li and X as metal elements, where X is one or more element selected from the group consisting of B, Al, Ti, Zr, La, and W, on a surface of the primary particle or secondary particle of the lithium composite metal compound.
Applicants argue dependent claims are allowable for at least the same reasons as claim 1 (P11/¶2). claim 1 is not allowable as detailed above.
Applicants argue dependent claims are allowable for further distinguishing the claimed positive electrode active material (P11/¶2). The features of the dependent claims are disclosed by the cited references as detailed in the previous Office Actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725